Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00035-CV

                                Donald William FLETCHER, et al.,
                                            Appellants

                                                 v.

                                    TOSCANO PROPERTIES,
                                          Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2020CV05146
                             Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 27, 2022

DISMISSED FOR LACK OF JURISDICTION

           On January 14, 2022, appellants filed a notice of appeal stating an intent to appeal an

eviction. The clerk’s record was filed on March 10, 2022. The clerk’s record does not contain a

final order or judgment. “[A]n appeal may be prosecuted only from a final judgment.” N.E. Indep.

Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because it appeared from the record no

final judgment had been entered in the underlying case, on March 11, 2022, we ordered appellants

to show cause in writing no later than March 25, 2022 why this appeal should not be dismissed for
                                                                                     04-22-00035-CV


lack of jurisdiction. Appellants failed to respond to our order. Accordingly, we dismiss this appeal

for want of jurisdiction.

                                                 PER CURIAM




                                                -2-